'o TATt. U;   i,/wi-.t

                                                  20IM APR 28 AH 10:1*8



      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 69509-6-1
                     Respondent,
       v.                                       DIVISION ONE


NELDIN ODAIR LICONA-RIVERA,                     UNPUBLISHED OPINION

                    Appellant.                  FILED: April 28, 2014


       Leach, J. — Neldin Licona-Rivera appeals his conviction for robbery in the

first degree.   He claims that the admission into evidence of recordings of

telephone calls he placed to his mother and girl friend from the King County jail

violated his rights under Washington's privacy act, chapter 9.73 RCW, and article

I, section 7 of the Washington State Constitution. He also contests the court's

burden of proof instruction that described "beyond a reasonable doubt" as "an

abiding belief in the truth of the charge."      Because Licona-Rivera cannot

challenge on appeal the admission of the telephone conversations and he fails to

show that the disputed jury instruction was improper, we affirm.

                                   Background

       On March 6, 2012, the State charged Licona-Rivera with robbery in the

first degree.   While confined in the King County jail before trial, he placed

telephone calls to his girl friend and his mother.         The jail recorded these
No. 69509-6-1 / 2




conversations.      Before each phone call, both Licona-Rivera and the recipient

received audio notice that the conversation would be recorded.


       At trial, over Licona-Rivera's objections, the court admitted into evidence

both of these jail telephone conversations. A jury found Licona-Rivera guilty as

charged.

       Licona-Rivera appeals.

                                      Analysis

       Licona-Rivera claims that recording telephone calls he placed to his girl

friend and mother from the King County jail violated his rights under

Washington's privacy act and article I, section 7 of the Washington State

Constitution. He alleges that the trial court should have excluded these unlawful

recordings.

       Before    trial,   Licona-Rivera   moved    to   exclude    both   telephone

conversations for relevance under ER 801 and ER 803.           He also argued that

their admission "presents hearsay and 6th Amendment problems."               At trial,

Licona-Rivera advanced similar theories for exclusion. At no time did he oppose

admission of the recordings as barred by the privacy act or article I, section 7.

       Generally, a failure to move in the trial court to suppress improperly

obtained evidence waives the right to raise the issue on appeal.1 RAP 2.5(a)(3)

allows a party to raise for the first time on appeal a "manifest error affecting a

constitutional right."    "A manifest error is one that 'actually affected the


        State v. Robinson, 171 Wash. 2d 292, 304, 253 P.3d 84 (2011).


                                          -2-
No. 69509-6-1 / 3




defendant's rights; it is the showing of actual prejudice that makes the error

manifest.'"2   Because Licona-Rivera's privacy act claim does not implicate a

constitutional right, we do not address it.

       This court previews the merits of a constitutional argument to determine if

it is likely to succeed.3 Because Licona-Rivera has shown no constitutional error,

he may not challenge the admission of the recordings on constitutional grounds

for the first time on appeal.

       Article I, section 7 of the state constitution provides that "[n]o person shall

be disturbed in his private affairs . . . without authority of law." To determine if a

certain interest is a private affair, "'a central consideration is the nature of the

information sought—that is, whether the information obtained . . . reveals intimate

or discrete details of a person's life.'"4

       In State v. Archie,5 this court held that this privacy interest does not protect

"agreed to recordings or to the dissemination of a jail inmate's calls."6 We

recently affirmed this holding in State v. Hag.7 In Hag, we explained that "the




       2 In re Pet, of Sease, 149 Wash. App. 66, 75, 201 P.3d 1078 (2009) (quoting
State v. McFarland. 127 Wash. 2d 322, 333, 899 P.2d 1251 (1995)).
       3 State v. Walsh, 143Wn.2d 1,8, 17 P.3d 591 (2001 Writing State v. WWJ
Corp., 138 Wash. 2d 595, 603, 980 P.2d 1257 (1999)).
       4 State v. Hag, 166 Wash. App. 221, 256-57, 268 P.3d 997 (alteration in
original) (quoting State v. Jorden, 160 Wash. 2d 121, 126, 156 P.3d 893 (2007)),
review denied. 174 Wash. 2d 1004 (2012).
       5 148 Wash. App. 198, 199 P.3d 1005 (2009).
       6 Hag, 166 Wash. App. at 257 (citing Archie, 148 Wash. App. at 203-04).
       7 166 Wash. App. 221, 257-58, 268 P.3d 997, review denied. 174 Wash. 2d
1004(2012).
No. 69509-6-1 / 4




holding in Archie was based on the defendant's limited privacy rights as a

detainee, combined with warnings of possible recording."8

       In Archie and Hag, signs posted near the telephones warned the inmates

that the calls would be recorded.9 And a recorded message at the beginning of

the phone calls provided a similar warning.10         In these cases, admitting into

evidence the recordings of jail telephone calls did not violate the defendants'

privacy rights.11

       This case is analogous to Archie and Hag. Licona-Rivera was a detainee

at the King County jail. Before he placed a call, a recorded message informed

him that the call was "subject to monitoring and recording." Licona-Rivera had to

"press one to accept this policy or press two to refuse and hang up." When the

recipient answered the phone, a recorded message stated,

       Hello. This is a prepaid debit call from: Neldin. An inmate at the
       King County Detention Facility. To accept this call press zero. To
       refuse this call hang up or press one. To prevent calls from this
       facility press nine. . .. This call is from a correctional facility and is
       subject to monitoring and recording. After the beep, press one to
       accept this policy or press two to refuse and hang up.

Consequently, admitting the telephone recordings into evidence did not violate

Licona-Rivera's privacy right.

       Licona-Rivera also challenges the court's jury instruction defining the

State's burden of proof:



       8 Hag, 166 Wash. App. at 258.
       9 Archie. 148 Wash. App. at 201; Hag, 166 Wash. App. at 258.
       10 Archie. 148 Wash. App. at 201; Hag, 166 Wash. App. at 258.
       11 Archie. 148 Wash. App. at 201; Hag, 166 Wash. App. at 258.
No. 69509-6-1 / 5



              A reasonable doubt is one for which a reason exists and
      may arise from the evidence or lack of evidence. It is such a doubt
      as would exist in the mind of a reasonable person after fully, fairly,
      and carefully considering all of the evidence or lack of evidence. If,
      from such consideration, you have an abiding belief in the truth of
      the charge, you are satisfied beyond a reasonable doubt.

We review a challenged jury instruction de novo, examining it in the context of

the instructions as a whole.12 Jury instructions must inform the jury that the State

bears the burden of proving every essential element of the offense beyond a

reasonable doubt.13 A court commits reversible error if its instructions relieve the

State of this burden.14 Instructions must also properly inform the jury about the

applicable law and must not mislead the jury.15

       Licona-Rivera claims, "Equating proof beyond a reasonable doubt with

'belief in the truth' of the charge confuses the critical role of the jury." We

disagree.

       In State v. Pirtle.16 our Supreme Court approved a similar instruction,

concluding,

              Without the last sentence, the jury instruction here follows
       WPIC 4.01 [11 Washington Practice: Washington Pattern Jury
       Instructions: Criminal 4.01, at 65 (2d ed. 1994)], which previously


       12 State v. Castillo. 150 Wash. App. 466, 469, 208 P.3d 1201 (2009) (citing
State v. Bennett. 161 Wash. 2d 303, 307, 165 P.3d 1241 (2007)).
       13 Bennett, 161 Wash. 2d at 307 (citing Victor v. Nebraska. 511 U.S. 1, 5-6,
114 S. Ct. 1239, 127 L Ed. 2d 583 (1994)).
       14 State v. Pirtle. 127 Wash. 2d 628, 656, 904 P.2d 245 (1995) (citing State v.
Allen. 101 Wash. 2d 355, 358, 678 P.2d 798 (1984); State v. Roberts. 88 Wash. 2d
337, 340, 562 P.2d 1259 (1977)).
      15 Bennett. 161 Wash. 2d at 307 (citing State v. LeFaber. 128 Wash. 2d 896,
903, 913 P.2d 369 (1996)).
      16 127 Wash. 2d 628, 658, 904 P.2d 245 (1995). The court in Pirtle approved
an instruction based upon a prior edition of the Washington Pattern Jury
Instructions, but the relevant language is unchanged.
No. 69509-6-1 / 6


       has passed constitutional muster. The addition of the last sentence
       does not diminish the definition of reasonable doubt given in the
       first two sentences, but neither does it add anything of substance to
       WPIC 4.01. WPIC 4.01 adequately defines reasonable doubt.
       Addition of the last sentence was unnecessary but was not an
       error.


       Notably, although the court in Pirtle questioned the usefulness of the

"abiding belief language, it found that this language did not diminish the State's

burden of proof.17

       Licona-Rivera relies upon State v. Emery,18 where the prosecutor told the

jury to "speak the truth by holding these men accountable for what they did." The

court found this remark improper, explaining, "The jury's job is not to determine

the truth of what happened; a jury therefore does not 'speak the truth' or 'declare

the truth.' Rather, a jury's job is to determine whether the State has proved the

charged offenses beyond a reasonable doubt."19 Licona-Rivera also relies upon

State v. Berube.20 in which the prosecutor asked the jury to "search for the truth,

not a [sic] search for reasonable doubt." The court found this comment improper,

reasoning that "truth is not the jury's job."21

       We distinguish the "abiding belief" language in the jury instruction here

from the prosecutors' comments in Emery and Berube.           In those cases, the

prosecutor told the jury to speak or search for the truth, which mischaracterized

the jury's role and the State's burden of proof. Here, the challenged instruction

       17
            Pirtle, 127Wn.2dat658.
       18 174 Wash. 2d 741, 751, 278 P.3d 653 (2012).
       19 Emery. 174 Wash. 2d at 760 (citation omitted).
       20 171 Wash. App. 103, 120, 286 P.3d 402 (2012), review denied, 178
Wash. 2d 1002 (2013).
       21 Berube. 171 Wash. App. at 120.

                                           -6-
No. 69509-6-1 / 7




did not direct jurors to find the truth; it merely elaborated on the meaning of

"satisfied beyond a reasonable doubt."       Licona-Rivera fails to show that the

court's instruction was improper.

                                    Conclusion


      Because Licona-Rivera does not demonstrate a manifest error affecting a

constitutional right, he cannot challenge on appeal the admission of the jail

telephone conversations. Licona-Rivera fails to show that the court's burden of

proof instruction was improper. We affirm.




WE CONCUR:
                                                      4mT/